Citation Nr: 0830321	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for upper back disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2004, a statement of the case 
was issued in January 2006, and a substantive appeal was 
received in February 2006.  The veteran testified at a Board 
hearing in May 2008; the transcript is of record.

The February 2004 rating decision also denied entitlement to 
service connection depression and anxiety, and diabetes 
mellitus, and determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for low back strain.  The veteran filed a notice 
of disagreement with regard to the denial of all issues, and 
the January 2006 statement of the case addressed such issues.  
In his February 2006 substantive appeal, he perfected an 
appeal only with regard to the denial of upper back 
disability and depression and anxiety.  An August 2007 rating 
decision granted entitlement to service connection for post-
traumatic stress disorder, and the RO considered this a full 
grant of the benefit sought on appeal with regard to his 
claimed depression and anxiety.  See Grantham v. Brown, 114 
F. 3d 1156, 1158 (Fed. Cir. 1997).   Neither the veteran nor 
his representative submitted a jurisdiction-conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the Board hearing, the veteran testified that he has been 
seeking chiropractic treatment at La Casto Chiropractic 
Center since 1993, and submitted a release (VA Form 21-4142) 
to enable VA to retrieve such records.  Correspondence from 
Donald S. La Casto D.C. CCSP, indicates that the veteran has 
sought treatment with him since 1991; thus, the RO should 
request the veteran's treatment records from 1991 to the 
present.

The veteran also testified that he sought treatment with Dr. 
Collie who retired and turned his practice over to his son.  
The RO should contact the veteran and obtain the full name of 
Dr. Collie, the full name of Dr. Collie's son, the address of 
the son's practice, and the dates the veteran sought 
treatment with the elder Dr. Collie.  The RO should then 
attempt to obtain such records from Dr. Collie's son.  

The veteran also testified that he is in receipt of Social 
Security Administration (SSA) benefits for his low back 
disability.  Such records may be relevant to his claim for an 
upper back disability, and thus should be requested.

In light of the ambiguous in-service complaints of back pain 
in November and December 1969, and in light of the fact that 
the veteran has been receiving treatment for upper back pain 
since at least 1991, the Board has determined that the 
veteran should undergo a VA examination assess the nature and 
etiology of his claimed upper back disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted 
and, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request treatment records from La 
Casto Chiropractic Center from 1991 to 
the present.  The address of such 
facility is located in the VA Form 21-
4142 submitted by the veteran, and the 
correspondence received from Dr. La Casto 
in June 2008.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  Request that the veteran provide the 
full name of his former treating 
physician Dr. Collie, the full name of 
Dr. Collie's son, the address of the 
son's medical practice, and dates of 
treatment with the elder Dr. Collie.  
After any necessary authorizations are 
completed by the veteran, attempt to 
obtain the entirety of the veteran's 
treatment records from such medical 
provider.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  Request the veteran's SSA records.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed upper back 
disability.  It is imperative that the 
claims folder, to include all service 
medical records and post-service medical 
records, be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether the veteran has an 
upper back disability, and whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current upper back disability is related 
to his active duty service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

6.  After completion of the above, review 
the record and determine if the claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




